J-A28029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TROY L. CLARK                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KIMBERLY A. CLARK                          :   No. 586 MDA 2021

                 Appeal from the Order Entered April 15, 2021
     In the Court of Common Pleas of Mifflin County Civil Division at No(s):
                                 1414-2015


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED: FEBRUARY 1, 2022

        Troy L. Clark (Husband) appeals from the equitable distribution order

requiring that he pay a portion of the student loans of Kimberly A. Clark (Wife).

We vacate the order and remand for further proceedings in accordance with

this memorandum.

        We state the facts as presented in the trial court’s opinion:

        . . . Parties were married on December 17, 1998 and separated
        on September 19, 2015. During their marriage, Parties resided in
        Mifflin County, Pennsylvania. This was a first marriage for both
        Parties. Parties had three children during their marriage. There
        are currently two minor children, and one adult child.

        Wife is [forty-six years old] and has no health issues. Wife works
        as a Registered Nurse at Geisinger. Wife makes $2,916.08 a
        month with an additional $975.00 in child support. Wife testified
        that she struggles financially. Wife states that her monthly
        expenses are $6,804.00. Wife testified that she is currently
        residing in the marital home, which is currently being renovated
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28029-21


      after significant damage to the home. Wife has outstanding credit
      card debt in the amount of $807.00 and outstanding student loan
      debt in the amount of $33,962.00.

      Husband is [forty-five years old] and currently works as a truck
      driver. Husband testified he has no health issue[s]. Husband has
      maintained his job as a truck driver throughout the marriage. His
      work provided a majority of the income to the family. Husband
      currently makes $80,383.05 a year. Husband’s yearly expenses
      are $65,301.44, with a monthly breakdown of $4,502.13 a month.
      This amount includes his legal bills, and his monthly child support
      ...

      Upon separation, Husband left the marital residence. Husband
      testified that he paid the mortgage in lieu of child support until a
      petition for child support was made at the Domestic Relation’s
      Office. Husband and Wife both testified that although she was
      supposed to assume the mortgage, she had not done so at the
      time of the hearing.

Trial Ct. Op., 9/23/20, at 2-3.

      The equitable distribution hearing was held on February 4, 2020. Both

Husband and Wife submitted letter briefs following the hearing.              On

September 23, 2020, the court issued an equitable distribution order, which

ordered that Husband pay $19,884.97 of Wife’s student loans and Wife pay

$14,077.20 of the student loans.      On October 15, 2020, Husband filed a

motion for reconsideration. The court held a reconsideration hearing on the

motion on November 16, 2020. On April 15, 2021, the court issued a second

equitable distribution order, directing that Husband pay $19,884.97 of Wife’s

student loans as well as dividing Husband’s retirement account and the

appreciation value of real property 50/50. Husband timely appealed.

      The court ordered Husband to file a statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b). Husband complied and also filed a

                                     -2-
J-A28029-21



request for supersedeas regarding the student loan distribution pending

appeal, which the court granted on June 22, 2021.

      Husband raises the following issue for review:

      Did the trial court abuse its discretion in directing that Husband
      pay a portion of Wife’s nursing school tuition loans when she was
      the sole beneficiary of the second college degree and it
      substantially increased her earning power?

Husband’s Brief at 2 (some formatting altered).

      Husband argues that although all debt incurred during a marriage is

marital debt by definition, education loans that enhance the earning ability of

one spouse should be assigned to that spouse, where they retain the benefit

of the enhanced earning capacity after the divorce.     Id. at 7-9.   Husband

contends that absent proof the loans were spent on household expenses, none

of those loans should be allocated to him. Id. (citing in support Mundy v.

Mundy, 151 A.3d 230 (Pa. Super. 2016)).

      In response, Wife contends that the court did not commit an abuse of

discretion where Wife took on a larger portion of the marital debt, the incomes

between Husband and Wife were disproportionate, and Wife contributed

financially to the household while attending school. Wife’s Brief at 5-8. Wife

argues that we must determine the propriety of the equitable distribution

award as a whole. Id. at 7 (citing Schenk v. Schenk, 880 A.2d 633, 643

(Pa. Super. 2005)).

      The standard of review follows:




                                     -3-
J-A28029-21


      Our standard of review when assessing the propriety of an order
      effectuating the equitable distribution of marital property is
      whether the trial court abused its discretion by a misapplication of
      the law or failure to follow proper legal procedure. We do not
      lightly find an abuse of discretion, which requires a showing of
      clear and convincing evidence. This Court will not find an abuse
      of discretion unless the law has been overridden or misapplied or
      the judgment exercised was manifestly unreasonable, or the
      result of partiality, prejudice, bias, or ill will, as shown by the
      evidence in the certified record. In determining the propriety of
      an equitable distribution award, courts must consider the
      distribution scheme as a whole. We measure the circumstances
      of the case against the objective of effectuating economic justice
      between the parties and achieving a just determination of their
      property rights.

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.    We are also aware that a master’s report and
      recommendation, although only advisory, is to be given the fullest
      consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe and
      assess the behavior and demeanor of the parties.

Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017) (citation omitted).

      “[S]tudent loan debt incurred during a marriage is a marital debt

regardless of the purposes for which the money is actually expended;

however, in assigning responsibility to repay the debt following divorce, the

fact finder must look to which party benefited from the education the loan

facilitated.”   Mundy, 151 A.3d at 239 (citation omitted).     “[T]he ultimate

distribution of either assets or liabilities . . . is to be based on the

circumstances surrounding the acquisition of the debt or asset, along with all

other factors relevant to fashioning a just distribution.” Hicks v. Kubit, 758

A.2d 202, 205 (Pa. Super. 2000) (citation omitted). The spouse who received


                                     -4-
J-A28029-21



the exclusive benefit of the education is ultimately responsible for the portion

of the student loan applied to education expenses. Id. In Hicks, the wife

was the exclusive beneficiary of the education, and was, therefore, responsible

for the portion of the loan used for that purpose. Id. However, the portion

of the loan which had been deposited into a joint account and used for

household expenses was subject to equitable distribution. Id.

      In Mundy, the wife’s nursing school tuition was paid for by a hospital

where she agreed to work after graduation. Mundy, 151 A.3d at 233. The

wife took out two additional student loans, which she claimed were used for

household bills and expenses during her school years. Id. Ultimately, the

Mundy Court affirmed the trial court’s allocation of the student loan debt to

the wife.   Id. at 239-40.        This was because the wife did not provide:

documentation of the balance of the loans; documentation the loans had been

used for household expenses; or any indication that the loans had been

exclusively used for household expenses.       Id. at 240.   The Mundy Court

concluded it was unclear from the certified record whether the wife’s employer

paid all education-related expenses or simply the tuition. Id. Thus, it was

not an error or abuse of discretion to allocate the loan repayment

responsibility to the wife. Id.

      In the instant case, the court addressed Husband’s issue as follows:

      [Husband] contended during both the equitable distribution
      hearing, and during the reconsideration hearing that the student
      loans are not marital debt. Wife contended that the student loans
      went to household items and helping raise their three children,
      and therefore, should be considered marital debt.

                                       -5-
J-A28029-21


      The court was persuaded by testimony presented that portions of
      the marital debt went to the household income, and helping raise
      the children. This court was further persuaded that Wife has taken
      on a large portion of the marital debt up to this point and that
      incomes are disproportionate that for a just distribution,
      [Husband] would be assigned portions of the student loans. Of
      the three student loans in play, this court assigned the full portion
      of Wife’s NelNet account to [Husband] in the amount of
      $16,601.05, and half of the portion of Wife’s [Geisinger] student
      loan in the amount of $3,283.92. Wife was assigned half of the
      portion of Wife’s [Geisinger] student loan in the amount of
      $3,283.92 and the full amount of her Pennian student loan in the
      amount of $10,404.00.

      The ultimate distribution of either assets or liabilities is to be based
      on the circumstances surrounding the acquisition of the debt or
      asset, along with all other factors relevant to fashioning a just
      distribution. Hicks, 758 A.2d at 205. [Husband] argues that he
      is not the sole beneficiary of the loans because Wife’s increased
      earning capacity only benefits her. However, testimony provided
      that Wife did use a portion of the loans for the household items.
      The salient points in Hicks [are] the circumstances surrounding
      the debt. This court found that while Wife’s student loans did help
      facilitate her education, they also contributed to household
      income. This court accordingly found that in an effort to achieve
      a just distribution, [Husband] should be allocated a portion of the
      marital debt surrounding the student loans.

Trial Ct. Op., 7/15/21, at 1-3 (some formatting and citations altered).

      At the equitable distribution hearing, Husband testified that Wife’s

nursing school was approximately three years long and was started and

completed while the marriage was intact. N.T. Equitable Distribution Hr’g,

2/4/20, at 25-26, 36.        Prior to attending nursing school, Wife was a

schoolteacher; Husband claimed that Wife did not work or have income during

her schooling. Id. at 26, 36. Husband claimed that he was the sole support

of the family during this time. Id. at 26. Husband claimed the loans were in



                                       -6-
J-A28029-21



Wife’s name and that he never made payments on them. Id. Wife’s earning

capacity was significantly increased as a nurse. Id. at 37. Husband admitted

that Wife had assumed the majority of the marital debt and was responsible

for the primary care of the couple’s two minor children, and that his income

was greater than Wife’s. Id. at 42-44, 54-55.

       Wife testified that the decision for her to go to nursing school was a

decision mutually made with Husband. Id. at 71-72. She averred that during

the time she was in nursing school, she brought in unemployment checks that

amounted to 80% of Husband’s income. Id. at 73. Insofar as the certified

record reflects, no documentation of the loan balances or deposits of any loan

balances into joint accounts were introduced into evidence beyond Wife’s

testimony.

       The court did not differentiate between student loan proceeds that went

directly to Wife’s education expenses or surplus proceeds used for non-

educational expenses.1 Trial Ct. Op., 7/15/21, at 1-3. Pursuant to Hicks,

Wife is responsible for student loan debt attributed to her education expenses.

Hicks, 758 A.2d at 205. However, Hicks did not mandate that all student

loan debt must be assigned to the student spouse; rather, it affirmed the trial

court’s finding that a portion of the loan proceeds were marital debts subject




____________________________________________


1 The court found that the loans were marital debt, a finding neither party
disputes. Trial Ct. Op., 7/15/21, at 1-3. The sole issue on appeal is regarding
the responsibility for the repayment of said loans.

                                           -7-
J-A28029-21



to equitable distribution because they had been deposited into a joint account

and used for household expenses. Id.

      Here, the court found credible Wife’s testimony that the nursing degree

was a joint marital decision and that portions of the loans were used for

household expenses. However, Husband did not testify that the loans were

used for household expenses. The court did not make a determination of the

amount of those loans that were used for household expenses, nor was any

evidence introduced regarding the joint accounts into which the loans were

deposited.

      As noted above, our standard of review in equitable distribution case is

whether the court abused its discretion, including whether it failed to follow

proper legal procedure. Carney, 167 A.3d at 131. Pursuant to Hicks and

Mundy, the trial court should have made a determination regarding the

amount of surplus loan proceeds and how the funds were consumed. Hicks,

758 A.2d at 205 (finding that wife was responsible for 40% of marital debt

and the balance of student loan debt obtained during marriage because she

was the beneficiary of the education); Mundy, 151 A.3d at 240 (it was unclear

from certified record whether employer paid all education expenses or tuition,

wife neglected to provide evidence documenting how the proceeds of the loan

were used, and did not state whether loans were used for that purpose

exclusively).

      Because the trial court did not determine the amount of the surplus loan

proceeds or how the funds were consumed, we vacate the equitable

                                    -8-
J-A28029-21



distribution order and remand for a hearing on this issue consistent with Hicks

and Mundy. Carney, 167 A.3d at 131; Mundy, 151 A.3d at 240; Hicks, 758

A.2d at 205. The court may then enter a final equitable distribution order.

      Order vacated. Case remanded for further proceedings consistent with

this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/01/2022




                                     -9-